COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Praetorian Insurance Co.

Appellate case number:    01-22-00387-CV

Trial court case number: 2020-44043

Trial court:              157th District Court of Harris County

         Relator, Praetorian Insurance Co., has filed a petition for writ of mandamus challenging
the trial court’s May 16, 2022 order compelling production of documents in the underlying case.
In conjunction with the petition, relator filed an emergency motion requesting a stay of the order.
The motion is granted. The trial court’s May 16, 2022 order compelling production is ordered
stayed pending resolution of the petition for writ of mandamus or until further order from this
Court.
     The Court requests that the real party in interest file a response to the petition for writ of
mandamus by no later than June 27, 2022.
       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman____
                               Acting individually


Date: ___May 27, 2022____